CONFIDENTIAL


Exhibit 10.5
REGISTRATION RIGHTS AGREEMENT
by and among
CALIFORNIA RESOURCES CORPORATION
and
THE PURCHASERS NAMED ON SCHEDULE A HERETO
February 7, 2018







--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 7, 2018, by and among California Resources Corporation, a
Delaware corporation (the “Company”), and the purchasers named on Schedule A
hereto (each a “Purchaser” and collectively, the “Purchasers”).
RECITALS
WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Securities (as defined below) pursuant to the Stock Purchase
Agreement, dated as of February 7, 2018, by and among the Company and the
purchasers named on Schedule A thereto (the “Stock Purchase Agreement”); and
WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the Stock
Purchase Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Stock Purchase Agreement, except
that the terms set forth below are used herein as so defined:
“Affiliate” has the meaning ascribed to it, on the date hereof, under Rule 405
of the Securities Act.
“Agreement” has the meaning specified therefor in the introductory paragraph.
“Automatic Shelf Registration Statement” means a registration statement that
shall become effective upon filing with the SEC pursuant to Rule 462(e) (or any
successor or similar provision adopted by the SEC then in effect) under the
Securities Act.
“Beneficially Own” has the meaning ascribed to it in Section 13(d) of the
Exchange Act. “Beneficial Ownership” has a correlative meaning.
“Board” means the Board of Directors of the Company.
“Closing Date” means the date of this Agreement.
“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any class or classes of stock resulting from any reclassification
or reclassifications thereof and which have no preference in respect of
dividends or of amounts payable in the event of any





--------------------------------------------------------------------------------





liquidation, dissolution or winding up of the Company.
“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement and includes any successor thereto.
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
“Holder” means the Purchasers and their Affiliates, when such Person is a holder
or owner of any Registrable Securities.
“Included Registrable Securities” has the meaning specified therefor in Section
2.2(a) of this Agreement.
“Launch Date” has the meaning specified therefor in Section 2.2(b) of this
Agreement.
“Losses” has the meaning specified therefor in Section 2.8(a) of this Agreement.
“Managing Underwriter” means, with respect to any Underwritten Offering or
Overnight Underwritten Offering, the book running lead manager of such
Underwritten Offering or Overnight Underwritten Offering.
“Opt-Out Notice” has the meaning specified therefor in Section 2.2(a) of this
Agreement.
“Overnight Underwritten Offering” has the meaning specified therefor in Section
2.2(b) of this Agreement.
“Parity Holders” has the meaning specified therefor in Section 2.2(c) of this
Agreement.
“Person” means any natural person, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, foundation,
unincorporated organization or government or other agency or political
subdivision thereof.
“Piggyback Offering” has the meaning specified therefor in Section 2.2(a) of
this Agreement.
“Purchaser” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Registrable Securities” means the Securities, upon original issuance thereof,
or any shares or other securities issued in respect of such Registrable
Securities because of or in connection with any stock dividend, stock
distribution, stock split, purchase in any rights offering or in connection with
any exchange for or replacement of such Registrable Securities or any
combination of shares, recapitalization, merger or consolidation, or any other
equity securities issued pursuant to any other pro rata distribution with
respect to the Common Stock or other Registrable Securities, until such time as
such securities cease to be Registrable Securities pursuant to Section 1.2
hereof.
“Registration Expenses” has the meaning specified therefor in Section 2.7(a) of
this Agreement.


2

--------------------------------------------------------------------------------





“Rule 144” means Rule 144 promulgated under the Securities Act or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
effect as such rule.
“SEC” means the U.S. Securities and Exchange Commission (or any successor
agency).
“Securities” means the shares of Common Stock issued pursuant to the Stock
Purchase Agreement.
“Selling Expenses” means all underwriting discounts, selling commissions or
similar fees or arrangements or stock transfer taxes allocable to the sale of
the Registrable Securities, and fees and disbursements of counsel to the Selling
Holders, other than those fees and disbursements of counsel required to be paid
by the Company pursuant to Section 2.7(a) of this Agreement.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
“Stock Purchase Agreement” has the meaning specified therefor in the recitals of
this Agreement.
“Unaffiliated Directors” means the members of the Board other than any members
of the Board who are Affiliates of the Purchasers or any other Person(s) who are
a member of a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act) with any Purchaser with respect to the Company or any Voting Securities,
and any consent of a majority of the Unaffiliated Directors referred to herein
shall refer to an action duly taken by such Unaffiliated Directors by written
consent or at a meeting of such Unaffiliated Directors duly called and convened
in accordance with applicable law and governance procedures.
“Underwritten Offering” means an offering in which Common Stock is sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” or a “broker-facilitated” transaction with one
or more investment banks. As used in this Agreement, a “broker-facilitated
transaction” is a transaction in which the broker requests an opinion of
counsel, comfort letter and/or due diligence information because of such
broker’s internal policies and procedures related to such transaction and such
broker having potential liability as an “underwriter” under Section 2(a)(11) of
the Securities Act.
“Underwritten Offering Filing” has the meaning specified therefor in Section
2.2(a) of this Agreement.
“Votes” means votes entitled to be cast generally in the election of members of
the Board.
“Voting Power” means, as of any time, the ratio, expressed as a percentage, of
(x) the Votes represented by the Voting Securities with respect to which the
Voting Power is being determined to (y) the aggregate Votes represented by all
then outstanding Voting Securities.


3

--------------------------------------------------------------------------------





“Voting Securities” means, together, (1) the Common Stock and (2) any shares of
any class of capital stock of the Company other than the Common Stock that are
entitled to vote generally in the election of members of the Board.
Section 1.2    Registrable Securities. Any Registrable Security will cease to be
a Registrable Security when (a) a registration statement covering such
Registrable Security becomes or has been declared effective by the SEC and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 under circumstances in which all of the
applicable conditions of such Rule (then in effect) are met; or (c) such
Registrable Security is otherwise held by any Person other than Purchasers or
one of their Affiliates.
ARTICLE II
REGISTRATION RIGHTS
Section 2.1    Demand Registration.
(a)    Demand Registration. If the Company shall be requested in writing by the
Holders of at least a majority of the outstanding Registrable Securities (such
request specifying the approximate number of Registrable Securities requested to
be registered, the anticipated per share price range for such offering and an
election as to whether such registration cover an Underwritten Offering), to
effect a registration under the Securities Act of Registrable Securities in
accordance with this Section 2.1(a), then the Company shall use its reasonable
best efforts to effect and facilitate such registration, as promptly as
practicable, on an appropriate form under the Securities Act (and on an
Automatic Shelf Registration Statement, if then available to the Company, or if
an Automatic Shelf Registration Statement is not then available to the Company,
on Form S-3, or if Form S-3 is not then available to the Company, on Form S-1 or
such other form of registration statement as is then available to the Company),
of the Registrable Securities which the Company has been so requested to
register; provided, however, that the Company shall not be obligated to effect
any registration under the Securities Act except in accordance with the
following provisions:
(i)    the Company shall not be obligated to file any registration statement
pursuant to this Section 2.1(a) for 180 days following the date of this
Agreement;
(ii)    the Company shall not be obligated to file any registration statement
pursuant to this Section 2.1(a) contemplating a continuous or delayed offering
pursuant to Rule 415 under the Securities Act (or any successor or similar rule
adopted by the SEC then in effect);
(iii)    the Company shall not be obligated to file more than two (2)
registration statements in total pursuant to this Section 2.1(a);
(iv)    with respect to the registration pursuant to this Section 2.1(a) or any
Underwritten Offering pursuant to such registration statement filed pursuant
hereto, the Company may include in such registration or offering any equity
securities other than Registrable Securities; provided, however, that if the
Managing Underwriter or Underwriters of any Underwritten Offering or Overnight
Underwritten Offering, as the case may be, advises the Company, and the Company


4

--------------------------------------------------------------------------------





advises the Purchasers in writing, that the total amount of securities that the
Selling Holders and any other Persons intend to include in such Underwritten
Offering or Overnight Underwritten Offering exceeds the number that can be sold
in such Underwritten Offering or Overnight Underwritten Offering without being
likely to have a material adverse effect on the price, timing or distribution of
the securities offered or the market for such securities, then the securities to
be included in such Underwritten Offering or Overnight Underwritten Offering
shall include the number of securities that such Managing Underwriter or
Underwriters advises the Company can be sold without having such adverse effect,
with such number to be allocated: (x) first, to the Registrable Securities held
by all Selling Holders, pro rata based upon the number of Registrable Securities
owned by each such Selling Holder at the time of such registration or offering,
as the case may be; (y) second, to the securities to be offered and sold by or
on behalf of the Company; and (z) third, to the securities that do not
constitute Registrable Securities or securities to be offered or sold by or on
behalf of the Company.
(b)    Delay Rights. Notwithstanding anything to the contrary contained herein,
the Company may, upon written notice to the Purchasers, delay the filing of a
registration statement filed under Section 2.1(a) or, suspend the use of any
prospectus which is a part of a registration statement filed under Section
2.1(a) (in which event the Selling Holders shall discontinue sales of the
Registrable Securities pursuant to such registration statement but such Selling
Holder may settle any contracted sales of Registrable Securities) if the Company
notifies the Purchasers in writing that the Company (i) is pursuing a bona fide
acquisition, merger, reorganization, disposition, joint venture or other similar
transaction and the Company determines in good faith that any required
disclosure of such transaction in the registration statement would not be in the
best interest of the Company or (ii) is in possession of material non-public
information or has experienced some other material non-public event and the
Company determines in good faith that any required disclosure in the
registration statement of such information or event would not be in the best
interest of the Company; provided, however, in no event shall (A) such filing of
the registration statement filed under Section 2.1(a) be delayed under this
Section 2.1(b) for a period that exceeds one hundred twenty (120) days (or a
longer period of time with the prior written consent of the Holders of at least
a majority of the outstanding Registrable Securities, which consent will not
unreasonably be withheld) or one hundred eighty 180 days in aggregate in any
one-year period or (B) such Selling Holders be suspended under this Section
2.1(b) from selling Registrable Securities pursuant to such registration
statement for a period that exceeds one hundred twenty (120) days (or a longer
period of time with the prior written consent of the Holders of at least a
majority of the outstanding Registrable Securities, which consent will not
unreasonably be withheld) or one hundred eighty (180) days in aggregate in any
one-year period. Upon notice by the Company to the Purchasers of any
determination to delay the filing of a registration statement filed under
Section 2.1(a) or suspend the use of any prospectus which is a part of a
registration statement filed under Section 2.1(a), Holders shall keep the fact
of any such delay or suspension strictly confidential and shall not use or
disclose such notice or information to any Person other than such Holder’s legal
counsel or as required by law. Upon disclosure of such information or the
termination of the condition described above, the Company shall provide prompt
notice to the Purchasers and shall promptly terminate any suspension of sales it
has put into effect and shall take such other actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.


5

--------------------------------------------------------------------------------





(c)    Rescission of Demand Registration. A requested registration under Section
2.1(a) may be rescinded by written notice to the Company by the Selling Holders
holding a majority of the Registrable Securities to be included in such
registration under the following circumstances:
(i)    if such registration statement is rescinded prior to the filing date,
such rescinded registration shall not count as a registration statement
initiated pursuant to Section 2.1(a); and
(ii)    if such registration statement is rescinded after the filing date but
prior to its effective date, such rescinded registration shall not count as a
registration statement initiated pursuant to Section 2.1(a) if the Selling
Holders (x) have reimbursed the Company for all Registration Expenses incurred
by the Company in connection with such rescinded registration or (y)(1)
reasonably believed that the registration statement contained an untrue
statement of material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements made therein not misleading,
in the light of the circumstances then existing, (2) notified the Company of
such fact and requested that the Company correct such alleged misstatement or
omission and (3) the Company has refused to correct such alleged misstatement or
omission; provided, however, that, notwithstanding anything herein to the
contrary, a registration shall not count as a registration statement initiated
pursuant to Section 2.1(a) unless it becomes effective and the Selling Holders
are able to sell at least seventy-five percent (75%) of the Registrable
Securities sought to be included in such registration statement.
Section 2.2    Piggyback Rights.
(a)    Participation. Except as provided in Section 2.2(b), if at any time after
180 days following the date of this Agreement, the Company proposes to file (i)
a shelf registration statement, (ii) a prospectus supplement to an effective
shelf registration statement, and Holders could be included without the filing
of a post-effective amendment thereto (other than a post-effective amendment
that is immediately effective), or (iii) a registration statement, other than
the registration statements contemplated by Section 2.1(a) of this Agreement, in
the case of each of clause (i), (ii) or (iii), for the sale of Common Stock in
an Underwritten Offering or Overnight Underwritten Offering for its own account
and/or another Person, then as soon as practicable but not less than five (5)
Business Days (or two (2) Business Day in the case of an Overnight Underwritten
Offering) prior to the filing of (A) any preliminary prospectus supplement
relating to such Underwritten Offering pursuant to Rule 424(b) under the
Securities Act, (B) the prospectus supplement relating to such Underwritten
Offering pursuant to Rule 424(b) under the Securities Act (if no preliminary
prospectus supplement is used) or (C) such registration statement, as the case
may be (an “Underwritten Offering Filing”), the Company shall give notice
(including, but not limited to, notification by electronic mail) of such
proposed Underwritten Offering (a “Piggyback Offering”) to the Holders and such
notice shall offer the Holders the opportunity to include in such Underwritten
Offering such number of the Registrable Securities (the “Included Registrable
Securities”) as the Holders may request in writing; provided, however, that if
the Company has been advised by the Managing Underwriter, and the Company has
advised the Selling Holders in writing, that the inclusion of Registrable
Securities for sale for the benefit of the Selling Holders will have a material
adverse effect on the price, timing or distribution of the Common Stock in the
Underwritten


6

--------------------------------------------------------------------------------





Offering, then the amount of Registrable Securities to be offered for the
accounts of Selling Holders shall be determined based on the provisions of
Section 2.2(c) of this Agreement. The notice required to be provided in this
Section 2.2(a) to the Holders shall be provided on a Business Day pursuant to
Section 3.1 hereof. The Holders shall then have three (3) Business Days (or one
(1) Business Day in the case of an Overnight Underwritten Offering) to request
inclusion of Registrable Securities in the Underwritten Offering. If no request
for inclusion from the Holders is received within such period, the Holders and
their Affiliates shall have no further right to participate in such Underwritten
Offering. If, at any time after giving written notice of its intention to
undertake an Underwritten Offering and prior to the closing of such Underwritten
Offering, the Company shall determine for any reason not to undertake or to
delay such Underwritten Offering, the Company may, at its election, give written
notice of such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. A Selling Holder shall have the right to withdraw its
request for inclusion of such Selling Holder’s Registrable Securities in such
offering by giving written notice to the Company of such withdrawal up to two
(2) Business Days prior to such offering. Notwithstanding the foregoing, a
Holder may deliver written notice (an “Opt-Out Notice”) to the Company
requesting that such Holder not receive notice from the Company of any proposed
Underwritten Offering; provided, however, that such Holder may later revoke any
such Opt-Out Notice in writing not less than one (1) Business Day prior to such
offering.
(b)    Overnight Underwritten Offering Piggyback Rights. If, at any time after
180 days following the date of this Agreement, the Company proposes to file an
Underwritten Offering Filing and such Underwritten Offering is expected to be
launched (the “Launch Date”) after the close of trading on one (1) trading day
and priced before the open of trading on the next succeeding trading day (such
execution format, an “Overnight Underwritten Offering”), then no later than one
(1) Business Day after the Company engages a Managing Underwriter for the
proposed Overnight Underwritten Offering, the Company shall notify (including,
but not limited to, notice by electronic mail) the Holders of the pendency of
the Overnight Underwritten Offering and such notice shall offer the Holders the
opportunity to include in such Overnight Underwritten Offering such number of
Registrable Securities as any Holder may request in writing within one (1)
Business Day after the Holders receive such notice. Notwithstanding the
foregoing, if the Company has been advised by the Managing Underwriter that the
inclusion of Registrable Securities in the Overnight Underwritten Offering for
the accounts of the Selling Holders is likely to have a material adverse effect
on the price, timing or distribution of the Common Stock, then the amount of
Registrable Securities to be included in the Overnight Underwritten Offering for
the accounts of Selling Holders shall be determined based on the provisions of
Section 2.2(c) of this Agreement. If, at any time after giving written notice of
its intention to execute an Overnight Underwritten Offering and prior to the
closing of such Overnight Underwritten Offering, the Company determines for any
reason not to undertake or to delay such Overnight Underwritten Offering, the
Company shall give written notice of such determination to the Selling Holders
and, (i) in the case of a determination not to undertake such Overnight
Underwritten Offering, shall be relieved of its obligation to sell any
Registrable Securities held by the Selling Holders in connection with such
abandoned or delayed


7

--------------------------------------------------------------------------------





Overnight Underwritten Offering, and (ii) in the case of a determination to
delay such Overnight Underwritten Offering, shall be permitted to delay offering
any Registrable Securities held by the Selling Holders for the same period as
the delay of the Overnight Underwritten Offering. Each Selling Holder shall have
the right to withdraw its request for inclusion of such Selling Holder’s
Registrable Securities in such Overnight Underwritten Offering by giving written
notice to the Company of such withdrawal at least one (1) Business Day prior to
the expected Launch Date. Notwithstanding the foregoing, a Holder may deliver an
Opt-Out Notice to the Company requesting that such Holder not receive notice
from the Company of any proposed Overnight Underwritten Offering.
(c)    Priority of Rights. In connection with an Underwritten Offering and
Overnight Underwritten Offering contemplated by Section 2.2(a) and Section
2.2(b), respectively, if the Managing Underwriter or Underwriters of any such
Underwritten Offering or Overnight Underwritten Offering, as the case may be,
advises the Company, and the Company advises the Selling Holders in writing,
that the total amount of Common Stock that the Selling Holders and any other
Persons intend to include in such Underwritten Offering or Overnight
Underwritten Offering exceeds the number that can be sold in such Underwritten
Offering or Overnight Underwritten Offering without being likely to have a
material adverse effect on the price, timing or distribution of the Common Stock
offered or the market for the Common Stock, then the Common Stock to be included
in such Underwritten Offering or Overnight Underwritten Offering shall include
the number of Registrable Securities that such Managing Underwriter or
Underwriters advises the Company can be sold without having such adverse effect,
with such number to be allocated (i) first, to the Company or such other Person
as has requested such registration, filing or offering, as the case may be, and
(ii) second, pro rata among all Selling Holders and other holders of any other
shares of Common Stock having rights of registration on parity with the
Registrable Securities (“Parity Holders”) who have requested participation in
such Underwritten Offering or Overnight Underwritten Offering. The pro rata
allocations for each such Selling Holder shall be the product of (A) the
aggregate number of Registrable Securities and shares of Common Stock proposed
to be sold by all Selling Holders and Parity Holders, respectively,
participating in the Underwritten Offering or Overnight Underwritten Offering
(for the avoidance of doubt, after giving effect to the allocation to the
Company pursuant to clause (i) of the preceding sentence) multiplied by (B) the
fraction derived by dividing (x) the number of Registrable Securities owned at
such time by such Selling Holder by (y) the aggregate number of Registrable
Securities and shares of Common Stock owned at such time by all Selling Holders
and Parity Holders, respectively, participating in the Underwritten Offering or
Overnight Underwritten Offering.
(d)    At-the-Market Offerings. Notwithstanding anything in this Section 2.2 to
the contrary, no Holder shall have any right to include any securities in any
offering by the Company of securities executed pursuant to any “at the market”
program that the Company may have in effect from time to time on or after the
date of this Agreement.
Section 2.3    Underwritten Offering. In the event that the Selling Holders
holding a majority of the Registrable Securities included in a registration
under Section 2.1(a) elect from time to time to dispose of Registrable
Securities under such registration statement, pursuant to an Underwritten
Offering or Overnight Underwritten Offering, the Company will retain
Underwriters


8

--------------------------------------------------------------------------------





selected by greater than 50% of the Selling Holders (which Underwriters shall be
reasonably acceptable to the Company) subject to such sale through an
Underwritten Offering or Overnight Underwritten Offering, including entering
into an underwriting agreement with the Managing Underwriter or Underwriters
that contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities, which shall include, among other provisions,
indemnities to the effect and to the extent provided in Section 2.8, and will
take all reasonable actions as are requested by the Managing Underwriter in
order to expedite or facilitate the registration and disposition of the
Registrable Securities. The Company management shall participate in a roadshow
or similar marketing effort on behalf of any such Holder or Holders; provided,
however, that the Company management shall not be required to participate in
more than two (2) roadshows or similar marketing efforts. In no event may the
Holders request more than two (2) Underwritten Offerings or Overnight
Underwritten Offerings. No Selling Holder may participate in such Underwritten
Offering or Overnight Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,
indemnities and other documents reasonably and customarily required under the
terms of such underwriting agreement. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Company or the
Underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representations
required by law. If a Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
the Company and the Managing Underwriter; provided, however, that such notice of
withdrawal must be made at a time prior to one (1) Business Day prior to the
time of pricing of such offering in order to be effective. No such withdrawal or
abandonment shall affect the Company’s obligation to pay Registration Expenses.
With respect to any Underwritten Offering, if the Managing Underwriter or
Underwriters of any Underwritten Offering or Overnight Underwritten Offering, as
the case may be, advises the Company, and the Company advises the Selling
Holders in writing, that the total amount of securities that the Selling Holders
and any other Persons intend to include in such Underwritten Offering or
Overnight Underwritten Offering exceeds the number that can be sold in such
Underwritten Offering or Overnight Underwritten Offering without being likely to
have a material adverse effect on the price, timing or distribution of the
securities offered or the market for such securities, then the securities to be
included in such Underwritten Offering or Overnight Underwritten Offering shall
include the number of securities that such Managing Underwriter or Underwriters
advises the Company can be sold without having such adverse effect, with such
number to be allocated: (x) first, to the Registrable Securities held by all
Selling Holders, pro rata based upon the number of Registrable Securities owned
by each such Selling Holder at the time of such offering; (y) second, to the
securities to be offered and sold by or on behalf of the Company; and (z) third,
to the securities that do not constitute Registrable Securities or securities to
be offered or sold by or on behalf of the Company. The Company’s obligations
under this Section 2.3 to effect an Underwritten Offering or Overnight
Underwritten Offering shall be conditioned on gross proceeds from such
Underwritten Offering or Overnight Underwritten Offering reasonably being
expected to exceed $25 million.


9

--------------------------------------------------------------------------------





Section 2.4    Registration Procedures. In connection with its obligations under
this Article II, the Company (or the applicable Selling Holder in the case of
Section 2.4(q)), will use its reasonable best effort to:
(a)    prepare and file with the SEC, and cause to be declared or become
effective as soon as reasonably practicable, each registration statement
contemplated by this Agreement with respect to all Registrable Securities as
provided herein, make all required filings with FINRA; upon the occurrence of
any event that would cause any registration statement or the prospectus
contained therein to contain a material misstatement or omission, the Company
shall file an appropriate amendment to the registration statement, a supplement
to the prospectus, or a report filed with the SEC pursuant to Section 13(a), 14
or 15(d) of the Exchange Act, correcting any such misstatement or omission, and
the Company shall use reasonable best efforts to cause such amendment to be
declared or become effective and the registration statement and the related
prospectus to become usable for their intended purposes as soon as reasonably
practicable thereafter;
(b)    (i) prepare and file with the SEC such amendments and supplements to each
registration statement and the prospectus used in connection therewith as may be
necessary to cause the registration statement to be effective and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by the registration statement; and
(ii) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering or Overnight Underwritten Offering from a registration
statement contemplated by this Agreement and the Managing Underwriter at any
time shall notify each Selling Holder that, in the reasonable judgment of such
Managing Underwriter, inclusion of detailed information to be used in such
prospectus supplement is of material importance to the success of the
Underwritten Offering or Overnight Underwritten Offering of such Registrable
Securities, or if such information is required by applicable law (including the
rules and regulation of the SEC), include such information in a prospectus
supplement; provided, that, before filing any registration statement, prospectus
or any amendments or supplements thereto the Company shall provide reasonable
advance notice thereof to each Selling Holder and, if requested, furnish a
reasonable opportunity to review copies of all such documents (including copies
of any documents to be incorporated by reference therein and all exhibits
thereto) proposed to be filed (in each case at least three (3) Business Days
prior to such filing or in the case of documents filed in connection with an
Overnight Underwritten Offering at least one (1) Business Day), and the Company
shall not file any such registration statement or prospectus or any amendments
or supplements thereto in respect of which the a Selling Holder has provided or
must provide information for the inclusion therein without the Selling Holder
being afforded an opportunity to review such documentation if the Holders of a
majority of the Registrable Securities covered by such registration statement,
or the Managing Underwriter or Managing Underwriters, if any, or any of their
respective counsel shall reasonably object in writing on a timely basis;
(c)    furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing any registration statement contemplated by this
Agreement or any prospectus or prospectus supplement to be used in connection
therewith or any supplement or amendment thereto, upon request, copies of
reasonably complete drafts of all such documents proposed to be filed (including
furnishing or making available exhibits and each document incorporated by
reference


10

--------------------------------------------------------------------------------





therein to the extent then required by the rules and regulations of the SEC),
and provide each Selling Holder the opportunity to object to any information
pertaining to a Selling Holder and its plan of distribution that is contained
therein and make the corrections reasonably requested by a Selling Holder with
respect to such information prior to filing the registration statement or any
prospectus or prospectus supplement to be used in connection therewith or
supplement or amendment thereto, and (ii) such number of copies of the
registration statement and the prospectus included therein and any supplements
and amendments thereto as the Selling Holders may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by the registration statement;
(d)    if applicable, use its reasonable best efforts to register or qualify the
Registrable Securities covered by any registration statement contemplated by
this Agreement under the securities or blue sky laws of such jurisdictions as a
Selling Holder or, in the case of an Underwritten Offering or Overnight
Underwritten Offering, the Managing Underwriter, shall reasonably request,
provided that the Company will not be required to qualify generally to transact
business in any jurisdiction where it is not then required to so qualify or to
take any action which would subject it to general service of process in any such
jurisdiction where it is not then so subject;
(e)    promptly notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the filing of any registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such registration statement or any post-effective
amendment thereto contemplated by this Agreement, when the same has become
effective; and (ii) any written comments from the SEC with respect to any filing
referred to in clause (i) and any written request by the SEC for amendments or
supplements to any registration statement contemplated by this Agreement or any
prospectus or prospectus supplement thereto;
(f)    promptly notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in any
registration statement contemplated by this Agreement or any post-effective
amendment thereto, as then in effect, includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, in the light of the
circumstances then existing; (ii) the issuance or threat of issuance by the SEC
of any stop order suspending the effectiveness of any registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, the Company agrees to as promptly as practicable amend
or supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading, in
the light of the circumstances then existing, and to take such other action as
is necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;


11

--------------------------------------------------------------------------------





(g)    furnish to each Selling Holder copies of any and all transmittal letters
or other correspondence with the SEC or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
(h)    in the case of an Underwritten Offering or Overnight Underwritten
Offering, use its reasonable best efforts to furnish, or cause to be furnished,
upon request and addressed to the underwriters and to the Selling Holders,
(i) an opinion of counsel for the Company, dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, and a letter of like kind dated the date of the closing under the
underwriting agreement, and (ii) a “comfort letter,” dated the effective date of
the applicable registration statement or the date of any amendment or supplement
thereto and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants (and, if applicable, independent reserve engineers who have
certified the Company’s financial statements (or prepared or reviewed or
audited, as applicable, oil and gas reserves) included or incorporated by
reference into the applicable registration statement), and each of the opinion
and the “comfort letter” shall be in customary form and cover substantially the
same matters with respect to such registration statement (and the prospectus and
any prospectus supplement included therein) as are customarily covered in
opinions of issuer’s counsel and in accountants’ (and, if applicable,
independent reserve engineers’) letters delivered to the underwriters in
Underwritten Offerings or Overnight Underwritten Offerings of securities, and
such other matters as such underwriters or a Selling Holder may reasonably
request;
(i)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12) months, but not more than eighteen (18) months, beginning with
the first full calendar month after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;
(j)    make available to the appropriate representatives of the Managing
Underwriter and the Selling Holders access to such information and the Company
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided that the Company need
not disclose any information to any such representative unless and until such
representative has entered into a confidentiality agreement with the Company;
(k)    use its reasonable best efforts to cause all Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which similar securities issued by
the Company are then listed or quoted;
(l)    use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company to
enable the Selling Holders to consummate the disposition of such Registrable
Securities;


12

--------------------------------------------------------------------------------





(m)    use its reasonable best efforts to provide a transfer agent and registrar
for all Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;
(n)    enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities
and entry of such Registrable Securities in book-entry with The Depository Trust
Company (including, making appropriate officers of the Company available to
participate in any “road show” presentations before analysts and other customary
marketing activities (including one on one meetings with prospective purchasers
of the Registrable Securities));
(o)    use its reasonable best efforts to cause the Registrable Securities to be
initially represented by direct registration with the Company’s transfer agent
and provide a CUSIP number for all Registrable Securities; and, in connection
therewith, if reasonably required by the Company’s transfer agent, the Company
shall promptly deliver any authorizations, certificates and directions required
by the transfer agent which authorize and direct the transfer agent to issue
such Registrable Securities without legend upon sale by the holder of such
shares of Registrable Securities under a shelf registration statement or any
other registration statement contemplated by this Agreement;
(p)    each Selling Holder, upon receipt of notice from the Company of the
happening of any event of the kind described in subsection (f) of this Section
2.4, shall forthwith discontinue disposition of the Registrable Securities until
such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by subsection (f) of this Section 2.4 or until it is
advised in writing by the Company that the use of the prospectus may be resumed,
and has received copies of any additional or supplemental filings incorporated
by reference in the prospectus, and, if so directed by the Company, such Selling
Holder will, or will request the Managing Underwriter or Underwriters, if any,
to deliver to the Company (at the Company’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice;
(q)    if requested by a Selling Holder, (i) as soon as practicable incorporate
in a prospectus supplement or post-effective amendment such information as a
Selling Holder reasonably requests to be included therein relating to the sale
and distribution of Registrable Securities, including information with respect
to such Holder or any subsequent Holder, the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to the registration
statement; and
(r)    use its reasonable best efforts to take all other steps reasonably
necessary to effect the registration of the Registrable Securities contemplated
hereby.


13

--------------------------------------------------------------------------------





Section 2.5    Cooperation by Holders. The Company shall have no obligation to
include in any registration statement contemplated by this Agreement Registrable
Securities of a Holder who has failed to timely furnish such information which,
in the opinion of counsel to the Company, is reasonably required to be furnished
or confirmed in order for the registration statement or prospectus supplement
thereto, as applicable, to comply with the Securities Act.
Section 2.6    Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities participating in an Underwritten Offering
or Overnight Underwritten Offering of equity securities by the Company agrees,
if requested by such Managing Underwriter or Underwriters with respect to such
Underwritten Offering or Overnight Underwritten Offering such Holder is
participating in, not to effect any public sale or distribution of the
Registrable Securities for a period of up to ninety (90) days following
completion of such Underwritten Offering or Overnight Underwritten Offering, as
applicable, provided that (i) the Company gives written notice to the Holders of
the date of the commencement and termination of such period with respect to any
such Underwritten Offering or Overnight Underwritten Offering and (ii) the
duration of the foregoing restrictions shall be no longer than the duration of
the shortest restriction generally imposed by the underwriters of such public
sale or distribution on the Company or on the officers or directors or any other
shareholder of the Company on whom a restriction is imposed; provided further,
that this Section 2.6 shall not apply to a Holder that holds less than $10
million of Registrable Securities, which value shall be determined by
multiplying the number of Registrable Securities owned by the volume weighted
average closing price of Common Stock (as reported by The New York Stock
Exchange or, if The New York Stock Exchange is not the Company’s primary
securities exchange or market, such primary securities exchange or market) for
the ten (10) trading days immediately preceding the date on which the
determination is made.
Section 2.7    Expenses.
(a)    Certain Definitions. “Registration Expenses” means all expenses incident
to the Company’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on any registration statement,
prospectus or prospectus supplement or amendment or supplement contemplated by
this Agreement, an Underwritten Offering or Overnight Underwritten Offering
covered under this Agreement, and/or the disposition of such securities,
including, without limitation, all registration, filing, securities exchange
listing fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of FINRA and fees
of transfer agents and registrars, all word processing, duplicating and printing
expenses, and the fees and disbursements of (x) one counsel to the Holders and
(y) counsel and independent public accountants (and, if applicable, independent
reserve engineers) for the Company, including the expenses of any legal opinions
or letters, special audits or “comfort letters” required by or incident to such
performance and compliance.
(b)    Expenses. The Company will pay all Registration Expenses as determined in
good faith, including, in the case of an Underwritten Offering or Overnight
Underwritten Offering, whether or not any sale is made pursuant to a
registration statement; provided that Selling Holders shall pay any and all
applicable Selling Expenses.


14

--------------------------------------------------------------------------------





Section 2.8    Indemnification.
(a)    By the Company. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Company will
indemnify and hold harmless each Selling Holder thereunder, its Affiliates and
their respective directors, officers, managers, employees and agents and each
underwriter pursuant to the applicable underwriting agreement with such
underwriter and each Person, if any, who controls such Selling Holder or
underwriter within the meaning of the Securities Act and the Exchange Act and
its directors, officers, employees and agents (collectively, the “Selling Holder
Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’, accountants’ and experts’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder Indemnified Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in any registration statement contemplated by this Agreement, any
preliminary prospectus, prospectus supplement, free writing prospectus (or
roadshow or other similar marketing material) or final prospectus, or any
amendment or supplement thereof, (ii) the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, (iii) a Selling Holder being deemed
to be an “underwriter,” as defined in Section 2(a)(11) of the Securities Act, or
(iv) any violation by the Company of the Securities Act, the Exchange Act, any
state securities law or any rules or regulations applicable to the Company, in
connection with the registration statement in respect of any registration of the
Company’s securities, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
strict conformity with information furnished by such Selling Holder Indemnified
Person in writing specifically for use in a registration statement or any
prospectus contained therein or any amendment or supplement thereof. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Selling Holder Indemnified Person and shall survive
the transfer of such securities by such Selling Holder.
(b)    By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Company, its directors and officers,
and each Person, if any, who controls the Company within the meaning of the
Securities Act or of the Exchange Act against any Losses to the same extent as
the foregoing indemnity from the Company to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in any registration
statement contemplated by this Agreement or any prospectus contained therein or
any amendment or supplement thereof relating to the Registrable Securities;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.


15

--------------------------------------------------------------------------------





(c)    Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but such indemnified party’s
failure to so notify the indemnifying party shall not relieve the indemnifying
party from any liability which it may have to any indemnified party other than
under this Section 2.8 except to the extent it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure. In
any action brought against any indemnified party, it shall notify the
indemnifying party of the commencement thereof; provided, however, that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have under this Section 2.8 except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure. The indemnifying party shall be entitled to participate in and,
to the extent it shall wish, to assume and undertake the defense thereof with
counsel reasonably satisfactory to such indemnified party and, after notice from
the indemnifying party to such indemnified party of its election so to assume
and undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 2.8 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense and employ counsel reasonably acceptable to the
indemnified party or (ii) if the defendants in any such action include both the
indemnified party and the indemnifying party and counsel to the indemnified
party shall have concluded that there may be reasonable defenses available to
the indemnified party that are different from or additional to those available
to the indemnifying party, or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, then the indemnified party shall have the right to select one separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of one such
separate counsel (firm) and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnified party
shall settle any action brought against it with respect to which it is entitled
to indemnification hereunder without the consent of the indemnifying party, in
its sole discretion, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.
(d)    Contribution. If the indemnification provided for in this Section 2.8 is
held by a court or government agency of competent jurisdiction to be unavailable
to the Company or any Selling Holder Indemnified Person or is insufficient to
hold it harmless in respect of any Losses, then each such indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such Losses as between the
Company, on the one hand, and such Selling Holder Indemnified Person, on the
other hand, in such proportion as is appropriate to reflect the relative fault
of the Company, on the one hand, and of such Selling Holder Indemnified Person,
on the other, in connection with the statements or omissions which resulted in
such Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall any Selling Holder be required to contribute an
aggregate amount in excess of the dollar amount of proceeds received by any
Selling Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the Company, on the one hand, and each
Selling Holder Indemnified Person, on the other hand, shall be determined by
reference


16

--------------------------------------------------------------------------------





to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact has
been made by, or relates to, information supplied by such party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties hereto agree that it
would not be just and equitable if contributions pursuant to this paragraph were
to be determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
first sentence of this paragraph. The amount paid by an indemnified party as a
result of the Losses referred to in the first sentence of this paragraph shall
be deemed to include any legal and other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any Loss which
is the subject of this paragraph. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.
(e)    Other Indemnification. The provisions of this Section 2.8 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
Section 2.9    Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the SEC that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its reasonable best efforts to:
(a)    make and keep public information regarding the Company available, as
those terms are understood and defined in Rule 144, at all times from and after
the Closing Date until there are no Registrable Securities outstanding;
(b)    file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the Closing Date until there are no Registrable Securities
outstanding;
(c)    so long as a Holder owns any Registrable Securities, furnish to such
Holder forthwith upon request a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed as such
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Holder to sell any such securities without registration;
and
(d)    take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable the Holders to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144.
Section 2.10    Transfer or Assignment of Registration Rights. The rights to
cause the Company to include Registrable Securities in any registration
statement contemplated by this Agreement may be transferred or assigned by any
Holder with a transfer of Registrable Securities to any Affiliate of the
Purchasers; provided, that (a) the Company is given written notice prior to any
said transfer or assignment, stating the name and address of each such
transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned and (b) each such
transferee or assignee assumes in writing responsibility for its portion of the
obligations


17

--------------------------------------------------------------------------------





of such Holder under this Agreement.
Section 2.11    Information by Holder. Any Holder or Holders of Registrable
Securities included in any registration statement shall promptly furnish to the
Company such information regarding such Holder or Holders and the distribution
proposed by such Holder or Holders as the Company may reasonably request and as
shall be required in connection with any registration, qualification or
compliance referred to herein.
Section 2.12    No Inconsistent Agreements; Limitation on Subsequent
Registration Rights. The Company has not entered, as of the date hereof, and the
Company shall not enter, after the date of this Agreement, into any agreement
with respect to any of its securities that is inconsistent with the rights
granted to the Purchasers in this Agreement. From and after the date of this
Agreement until there are no Registrable Securities outstanding, the Company
shall not, without the prior written consent of the Holders holding a majority
of Registrable Securities, enter into any agreement with any current or future
holder of any securities of the Company that would allow such current or future
holder to require the Company to include securities in any Piggyback Offering on
a basis that is superior in any material respect to the Piggyback Offering
rights granted to the Holders pursuant to Section 2.2 of this Agreement.
Section 2.13    Transfer Restrictions. Except as permitted by Section 2.10, each
Purchaser shall not, without the prior consent of a majority of the Unaffiliated
Directors, transfer any Securities:
(a)    to, or in a transaction with, any person or “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) where any such person or “group” would
acquire in such transaction or, to the knowledge of the such Purchaser after
reasonable inquiry, owns or would own, following such transaction, beneficial
ownership of an aggregate number of Voting Securities representing 5% or more of
the Voting Power; or
(b)    to, or in a transaction with, any person, or “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) including, any person that, to the
knowledge of such Purchaser after reasonable inquiry, competes directly or
indirectly with the business of the Company in any material respect;
provided that the restrictions in this Section 2.13 shall not apply to any
Securities transferred pursuant to a registration statement or a public
distribution in compliance with any applicable requirements of U.S. federal or
state securities laws (including Rule 144).
ARTICLE III
MISCELLANEOUS
Section 3.1    Communications. All notices and other communications provided for
hereunder shall be in writing and shall be given by hand delivery, electronic
mail, registered or certified mail, return receipt requested, regular mail or
air courier guaranteeing overnight delivery to the following addresses:


18

--------------------------------------------------------------------------------





If to the Company, to:
 
California Resources Corporation
9200 Oakdale Avenue, 9th Floor
Los Angeles, California 91311
 
Attn:
Michael L. Preston 
Executive Vice President,  
General Counsel and Corporate Secretary
 
Email:
Michael.Preston@crc.com
 
 
 
With a copy to (which copy shall not constitute notice):
 
 
 
 
Sullivan & Cromwell LLP
1888 Century Park East
Los Angeles, California 90067-1725
 
Attn:
Alison S. Ressler
 
Email:
resslera@sullcrom.com
 
 
 
If to any Purchaser, to:
 
 
 
 
Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
 
Attn:
Nathan Walton  
Naseem Sagati
 
Email:
walton@aresmgmt.com 
nsagati@aresmgmt.com
 
 
 
With a copy to (which copy shall not constitute notice):
 
 
 
 
Kirkland & Ellis LLP 
609 Main Street
Houston, Texas 77002
 
Attn:
John Pitts, P.C. 
Julian Seiguer, P.C.
 
Email:
john.pitts@kirkland.com 
julian.seiguer@kirkland.com



or, if to a transferee of a Holder, to the transferee at the address specified
pursuant to Section 2.10 above. All notices and communications shall be deemed
to have been duly given: (i) at the time delivered by hand, if personally
delivered; (ii) when notice is sent to the sender that the recipient has read
the message, if sent by electronic mail; (iii) upon actual receipt if sent by
registered or certified mail, return receipt requested, or regular mail, if
mailed; and (iv) upon actual receipt when delivered to an air courier
guaranteeing overnight deliver.


19

--------------------------------------------------------------------------------





Section 3.2    Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the permitted successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
Section 3.3    Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
such Purchaser only in accordance with Section 2.10. The Company may not
transfer or assign any portion of its rights and obligations under this
Agreement without the prior written consent of the Holders of at least a
majority of the outstanding Registrable Securities, except that the Company may
assign this Agreement at any time in connection with a sale or acquisition of
the Company, whether by merger, consolidation, sale of all or substantially all
of the Company’s assets, or similar transaction.
Section 3.4    Recapitalization Affecting the Stock. The Company agrees that it
shall not effect or permit to occur any combination or subdivision of shares of
Common Stock or other securities constituting Registrable Securities which would
adversely affect the ability of any Holder of any Registrable Securities to
include such Registrable Securities in any registration contemplated by this
Agreement or the marketability of such Registrable Securities in any such
registration.
Section 3.5    Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
Section 3.6    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. The parties hereto may deliver this Agreement by
facsimile or by electronic mail and each party shall be permitted to rely upon
the signatures so transmitted to the same extent and effect as if they were
original signatures.
Section 3.7    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 3.8    Governing Law. This Agreement is governed by and construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to any conflicts of law principles that would result in the application
of any law other than the law of the State of Delaware.
Section 3.9    Jurisdiction. Each of the parties irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder shall be brought and determined exclusively in the
Court of Chancery of the State of Delaware or, if such Court does not have
subject matter jurisdiction, to the Superior Court of the State of Delaware or,


20

--------------------------------------------------------------------------------





if jurisdiction is vested exclusively in the Federal courts of the United
States, the Federal courts of the United States sitting in the State of
Delaware, and any appellate court from any such state or Federal court, and
hereby irrevocably and unconditionally agree that all claims with respect to any
such claim shall be heard and determined in such Delaware court or in such
Federal court, as applicable. The parties agree that a final judgment in any
such claim is conclusive and may be enforced in any other jurisdiction by suit
on the judgment or in any other manner provided by law. In addition, each of the
parties hereby irrevocably and unconditionally agrees (1) that it is and shall
continue to be subject to the jurisdiction of the courts of the State of
Delaware and of the federal courts sitting in the State of Delaware, and (2)(A)
to the extent that such party is not otherwise subject to service of process in
the State of Delaware, to appoint and maintain an agent in the State of Delaware
as such party’s agent for acceptance of legal processes and notify the other
parties of the name and address of such agent, and (B) to the fullest extent
permitted by law, that service of process may also be made on such party by
prepaid certified mail with a proof of mailing receipt validated by the U.S.
Postal Service constituting evidence of valid service, and that, to the fullest
extent permitted by applicable law, service made pursuant to (2)(A) or (B) above
shall have the same legal force and effect as if served upon such party
personally within the State of Delaware.
Section 3.10    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES AND COVENANTS
THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN
CONNECTION WITH, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
3.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.
Section 3.11    Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
Section 3.12    Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Company set forth herein. This
Agreement and the Stock Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.


21

--------------------------------------------------------------------------------





Section 3.13    Amendment. This Agreement may be amended only by means of a
written amendment signed by each of the parties hereto or thereto affected by
such amendment; provided, however, that (i) Article II may only be amended by
means of a written amendment signed by the Company and the Holders of a majority
of the then outstanding Registrable Securities and (ii) no such amendment shall
materially and adversely affect the rights of any Holder hereunder without the
consent of such Holder.
Section 3.14    No Presumption. In the event any claim is made by a party
relating to any conflict, omission, or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.
Section 3.15    Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their transferees or assignees) and the Company shall have any
obligation hereunder and that notwithstanding that the Purchasers are each
limited partnerships, no recourse under this Agreement shall be had against any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any Purchaser or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any Purchaser or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, as such, for any obligations of any Purchaser
under this Agreement or for any claim based on, in respect of or by reason of
such obligation or its creation.
Section 3.16    Independent Nature of Holder’s Obligations. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement. Nothing
contained herein, and no action taken by any Holder pursuant thereto, shall be
deemed to constitute the Holder as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that a
Holder is in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Holder
shall be entitled to independently protect and enforce its rights, including,
the rights arising out of this Agreement, and it shall not be necessary for any
other Holder to be joined as an additional party in any proceeding for such
purpose.
Section 3.17    Further Assurances. The Company and each of the Holders shall
cooperate with each other and shall take such further action and shall execute
and deliver such further documents as may be reasonably requested by any other
party in order to carry out the provisions and purposes of this Agreement.
Section 3.18    Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.


22

--------------------------------------------------------------------------------





Section 3.19    Termination. This Agreement shall terminate with respect to any
Holder upon the earlier of such Holder together with its Affiliates ceasing to
hold or Beneficially Own (i) at least 1% of the Common Stock or (ii) any
Registrable Securities; provided that the provisions of Section 2.7, Section 2.8
and Article III shall survive such termination.
[Signature page follows]




23

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 
CALIFORNIA RESOURCES CORPORATION
 
 
 
 
By:
/s/ Shawn M. Kerns
 
Name:
Shawn M. Kerns
 
Title:
Executive Vice President – Corporate Development



Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------





 
PURCHASERS:
 
 
 
 
Ares Special Situations Fund IV, L.P.
 
 
 
 
By: ASSF Management IV, L.P.
its general partner
 
 
 
 
By: ASSF Management IV GP LLC
its general partner
 
 
 
 
By:
/s/ Naseem Sagati Aghili
 
Name:
Naseem Sagati Aghili
 
Title:
Vice President, General Counsel and     Secretary
 
 
 
 
 
 
 
AF V ENERGY IV AIV 2, L.P.
 
 
 
 
By: ACOF Management V, L.P.
its general partner
 
 
 
 
By: ACOF Management V GP LLC
its general partner
 
 
 
 
By:
/s/ Naseem Sagati Aghili
 
Name:
Naseem Sagati Aghili
 
Title:
Vice President, General Counsel and     Secretary
 
 
 
 
 
 
 
AF V ENERGY IV AIV 3, L.P.
 
 
 
 
By: ACOF Management V, L.P.
its general partner
 
 
 
 
By: ACOF Management V GP LLC
its general partner
 
 
 
 
By:
/s/ Naseem Sagati Aghili
 
Name:
Naseem Sagati Aghili
 
Title:
Vice President, General Counsel and     Secretary
 
 
 



Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------





 
 
 
 
AEOF GP Sub, LLC
 
 
 
 
By: ACOF Investment Management LLC
its manager
 
 
 
 
By:
/s/ Naseem Sagati Aghili
 
Name:
Naseem Sagati Aghili
 
Title:
Vice President, General Counsel and     Secretary
 
 
 
 
 
 
 
AEOF HOLDINGS I, L.P.
 
 
 
 
By: Ares Energy Opportunities Fund, L.P.
its general partner
 
 
 
 
By: AEOF Management, L.P.
its general partner
 
 
 
 
By: AEOF Management GP LLC
its general partner
 
 
 
 
By:
/s/ Naseem Sagati Aghili
 
Name:
Naseem Sagati Aghili
 
Title:
Vice President, General Counsel and     Secretary







Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------






Schedule A
List of Purchasers and Number of Securities
Purchaser
Shares of
Common Stock
 
 
Ares Special Situations Fund IV, L.P.
292,225


AF V ENERGY IV AIV 2, L.P.
400,387


AF V ENERGY IV AIV 3, L.P.
499,597


AEOF GP Sub, LLC
34,544


AEOF HOLDINGS I, L.P.
330,737


 
 
Total:
1,557,490







Schedule A to Registration Rights Agreement